Citation Nr: 1616047	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-50 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1988; from January 1991 to April 1991; and from September 2001 to September 2003.
This matter is on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested to be afforded a Board hearing on his December 2009 VA Form 9.  However, he later withdrew his hearing request in writing in September 2011.  Accordingly, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

This matter was remanded by the Board in June 2015 for further development and is now ready for disposition.

In December 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's gastrointestinal disability has been manifested by two or more of the symptoms for a 30 percent evaluation with less severity. 


CONCLUSION OF LAW

Criteria for an initial disability rating higher than 10 percent for a gastrointestinal disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
In this case, the Veteran contends that his service-connected gastrointestinal disability is more severe than his 10 percent evaluation indicates.
 
The Veteran's gastrointestinal disability, diagnosed as GERD, is currently evaluated as 10 percent disabling under Diagnostic Codes 7399-7346.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  

In this case, the Veteran's GERD was evaluated by analogy under Diagnostic Code 7346 for hiatal hernia.  While this is a different problem, it in the best criteria to evaluate the Veteran's condition based on his statements.

Under Diagnostic Code 7346, a 10 percent rating is assigned when the Veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity.  

A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  

The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Turning to the merits of the claim, on September 2008 VA esophagus and hiatal hernia examination, the Veteran presented with complaints of epigastric discomfort, fullness, and gas.  He had occasional reflux with regurgitation of food.  He denied any nausea, vomiting, or dysphagia and there was no evidence of hematemesis or melena.  He took Prilosec and also Zantac and changed his diet.  An abdominal examination was negative for pulsatile masses, organomegaly, or bruits.  Bowel sounds were normal.  The examining physician diagnosed GERD with medical therapy.

On November 2015 private examination, the Veteran presented with continued complaints of GERD and took Nexium OTC for his symptoms.  He needed documentation of his GERD history.  His symptoms had been relatively well-controlled with PPI medication.  A review of his gastrointestinal system indicated a normal appetite, no dysphagia, no nausea or vomiting, no abdominal pain and no melena or diarrhea.  An abdominal examination indicated normal bowel sounds on palpation and no mass was palpated.  The abdomen was non-tender.  The liver and spleen were not enlarged.  The assessment was esophageal reflux without esophagitis. 

Pursuant to the Board's June 2015 remand, on November 2015 VA esophageal conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented without any signs or symptoms of any esophageal conditions, including GERD.  There was no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There were no pertinent physical findings, complications, conditions, or signs and/or symptoms related to his disability.  An upper GI X-ray examination was normal and an upper endoscopy in 2002 was normal.  Laboratory findings were also normal, providing evidence against this claim.

The examining physician opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic GERD condition or its residuals at that time.  The examining physician noted that the UGI series was normal with a normal endoscopy in the past.  The examining physician opined that the reported symptomatology was most likely than not associated with dietary indiscretion and excessive air swallowing (aerophagia) while eating.

Applying the relevant rating criteria, the Board finds a higher rating of 30 percent is not warranted for GERD.  In this regard, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  While the 2008 VA examination shows that he reported occasional reflux with regurgitation of food, and the medical evidence reflects the Veteran's complaints of epigastric discomfort, there is no evidence of dysphagia, pyrosis, or substernal or arm or shoulder pain.  Accordingly, the assignment of a higher 30 percent evaluation for GERD is not warranted. 

While the Board understands the Veteran's central concern that his gastrointestinal disability has negatively impacted his quality of life and caused some epigastric discomfort, it is also again important for Veteran to also understand that without some problems associated with this problem there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for his gastrointestinal disability.  Findings made on November 2015 VA and private examinations do not support the assignment of a higher rating of 30% under DC 7346.  Moreover, without consideration of the problems he cited, the current evaluation could not be justified as some of the evidence above does not support the current evaluation. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 for a gastrointestinal disability.
 
The Veteran is competent to report his complaints of epigastric discomfort and regurgitation as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his gastrointestinal disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's gastrointestinal disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's gastrointestinal disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of epigastric distress.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  However, the evidence does not reflect nor does the Veteran contend that he is unemployed due to his gastrointestinal disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected gastrointestinal disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a gastrointestinal disability.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in June 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in September 2008 and November 2015, pursuant to the Board's June 2015 remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's gastrointestinal disability since the most recent VA examination. The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his gastrointestinal disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An initial rating higher than 10 percent for GERD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


